Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alexander Asa-Kwapong petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motions for discovery. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied the motions. Accordingly, because the district court has recently ruled on Asa-Kwapong’s motions, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis and deny as moot the motion to expedite. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.